Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6 have been cancelled.  Claims 7-17 remain pending.

Drawings
In accordance with 37CFR 1.83(a) and 1.84(o), the Figure 1 is objected to because:
the numerals associated with the graphical drawing symbols (boxes, rectangles, circles, etc.) are not indicative as to what said symbol represents and so the functionality of the element cannot be determined. In the instant application, in Figure 1 the graphical symbols/boxes 1, 4, 5, n1 & n2 need to be labeled.
the fluid lines need to be shown as solid lines and with arrows showing the direction of fluid flow.
the control signal lines need to be shown as dashed lines and with arrows showing the direction of control signal line. 
In summary, elements in the drawing must be labeled in words to facilitate the expeditious understanding of the drawing by members of the public (refer to example 1 below).  When the boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.
Example 1: elements in the drawings are labeled; fluid lines are solid; control signal lines are dashed lines; arrows show the direction of the fluid and control lines. 

    PNG
    media_image1.png
    496
    829
    media_image1.png
    Greyscale

Example 2: when boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.

    PNG
    media_image2.png
    402
    697
    media_image2.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-17 are objected to because of the following informalities:  
Claim 7 – Line 2 should recite “the mounter”;
Claims 8-17 are rejected by virtue of their dependency on Claim 7.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshikawa (JP 2014123612 A) (Hoshikawa hereinafter) in further view of Hariyama et al (US 2014/0227734 A1) (Hariyama hereinafter), and as evidenced by Lafourcade (US 3,881,480 A) (Lafourcade hereinafter).
Regarding Claim 7, Hoshikawa (PLEASE NOTE: Hoshikawa is identified as being known admitted prior art, see Paragraphs 2-5) discloses:  An air control device for a mounter (10), wherein a nozzle (40) detachably attached to a head module (24) of a mounter (10; see Figure 2 & Paragraph 22) is connected to a negative pressure region (the “negative pressure region” is the region formed within Hoshikawa’s vacuum pump (66)), and a part (P) is suctioned at a distal end of the nozzle (40; see Figure 2).
Hoshikawa is silent regarding: the head module is mounted with a variable throttle mechanism, and by using the variable throttle mechanism, an amount of air to be drawn into the negative pressure region from the nozzle is adjustable.
Hariyama teaches having a vacuum pump (7) to generate a suction flow of gas from some location (in Hariyama the vacuum pump is used to draw air from an exhaust chamber (2)), wherein a needle valve (6; see Paragraph 180) is disposed upstream from the vacuum pump (7) such that the needle valve controls the amount of gas being drawn into the vacuum pump from the area being suctioned (see Paragraph 180 & 182; see Figure 22.).  
PLEASE NOTE, the proposed modification is to add a needle valve upstream of Hoshikawa’s vacuum pump, as taught by Hariyama, where a needle valve is a known type of “variable throttle mechanism” (as evidenced by Lafourcade in Column 3 – Lines 34-35).  Having a needle valve disposed fluidically between the vacuum pump and the nozzle of Hoshikawa would provide the benefit of allowing the flow rate of gas being drawn from the nozzle to be variably adjusted to allow for greater control over the amount of suction force being generated at the tip of the nozzle by the vacuum pump.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounter assembly of Hoshikawa such that a variable throttle mechanism (in the form of a needle valve, as taught by Lafourcade) is disposed upstream from the vacuum pump, as taught by Hariyama, to provide the benefit of allowing for greater control over the flow rate of gas being drawn into the vacuum pump from the nozzle.
Regarding Claim 9, Hoshikawa as modified by Hariyama discloses the invention as described above in Claim 7, wherein Hoshikawa (as modified by Hariyama) further discloses:  wherein variable throttle mechanism is set with a flow rate according to the application (Hariyama: Paragraph 180; They describe how the needle valve can control the degree of vacuum being generated, and "different works can be performed at different degrees of vacuum”.  This is describing how the needle valve (aka variable throttle mechanism) can be set to achieve different flow rates according to different needs/requirements of specific applications).
Hoshikawa & Hariyama both fail to teach:  the variable throttle mechanism includes a plurality of the variable throttle mechanisms provided for different applications, and the plurality of variable throttle mechanisms are set with a flow rate according to the applications.  
However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  So duplicating the number of sets of variable throttle mechanisms (and corresponding nozzles) would not be considered novel to a person having ordinary skill in the art.  
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the mounter apparatus of Hoshikawa (as modified by Hariyama) such that there was a plurality of variable throttle mechanisms & nozzles, as such a modification would be considered a mere duplication of parts having no patentable weight. Further, having multiple variable throttle mechanisms and nozzles will allow for processing of multiple parts at the same time. 
Regarding Claim 11, Hoshikawa (as modified by Hariyama) discloses the invention as described above in Claim 7, wherein Hoshikawa (as modified by Hariyama) further discloses:  wherein  variable throttle mechanism is set with a flow rate according to the application (Hariyama: Paragraph 180; They describe how the needle valve can control the degree of vacuum being generated, and "different works can be performed at different degrees of vacuum”.  This is describing how the needle valve (aka variable throttle mechanism) can be set to achieve different flow rates according to different needs/requirements of specific applications).
Hoshikawa & Hariyama both fail to disclose:  wherein the nozzle includes a plurality of the nozzles, the variable throttle mechanism includes a plurality of the variable throttle mechanisms provided for each of the plurality of nozzles, and the plurality of variable throttle mechanisms are set with a flow rate according to the plurality of nozzles.
However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  So duplicating the number of sets of variable throttle mechanisms and corresponding nozzles would not be considered novel to a person having ordinary skill in the art.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the mounter apparatus of Hoshikawa (as modified by Hariyama) such that there was a plurality of nozzles & variable throttle mechanisms, as such a modification would be considered a mere duplication of parts having no patentable weight. Further, having multiple variable throttle mechanisms and nozzles will allow for processing of multiple parts at the same time. 
Regarding Claim 13, this is disclosing the same limitation that was previously recited in Claim 11.  Therefore, Claim 13 is rejected under the same prior art and motivations as those used in the rejection of Claim 11.

Claims 8, 10, 12, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshikawa & Hariyama (and as evidenced by Lafourcade) as applied to claim 7 above, and further in view of Robison (US 3,854,884 A) (Robison hereinafter).
Regarding Claim 8, Hoshikawa (as modified by Hariyama) discloses the invention as described above in Claim 7, wherein Hoshikawa (as modified by Hariyama) discloses:  wherein the variable throttle mechanism (The needle valve added upstream of the vacuum pump of Hoshikawa in view of the teaching from Hariyama, see the rejection of Claim 7 above)) is made electrically controllable (Hoshikawa describes in Paragraph 23 how a controller (74) outputs control signals to the various valves (62 & 64) of their mounter.  It would be obvious that the controller would also be electrically controlling the needle valve that was incorporated into Hoshikawa in view of Hariyama), a control unit (Hoshikawa: 74) is connected to the variable throttle mechanism (the needle valve incorporated into Hoshikawa by the teaching of Hariyama), and the control unit (Hoshikawa: 74) is configured to control a flow rate of the variable throttle mechanism (see Paragraph 23 of Hoshikawa (which describes how their control unit sends command signals to the various valves) & Paragraph 180 of Hariyama (which describes how it is known to adjust needle valves to control the flow rate of gas passing through the needle valve).
Hoshikawa & Hariyama are silent regarding the control unit being configured to control the flow rate of the variable throttle mechanism, based on a predetermined applied voltage or applied current.  
However, Robison does teach how it is known for a needle valve (37) may be entirely conventional and has a threaded needle or input device (38) which is rotated by a controller (34) responsive to a predetermined function of the magnitudes of the D.C. voltages which appear on titrator output leads (32 & 33) and other variables (see Column 2 – Lines 61-66).
As noted above, Hoshikawa (as modified by Hariyama) provide a control unit that is configured to adjust how much fluid can pass through a needle valve.  It is known that how much the needle valve opens/closes (to regulate the flow rate of gas through the needle valve) can be controlled based on a predetermined applied voltage.
 Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the mounter apparatus of Hoshikawa (as modified by Hariyama) such that the needle valve was electrically controllable by a controller based on a predetermined applied voltage, as taught by Robison, as such a modification would allow for greater control over the actuation of the needle valve (which controls the gas flow rate passing through the needle valve).
Regarding Claim 10, this is disclosing the same limitation that was previously recited in Claim 9.  Therefore, Claim 10 is rejected under the same prior art and motivations as those used in the rejection of Claim 9.
Regarding Claim 12, this is disclosing the same limitation that was previously recited in Claim 11.  Therefore, Claim 12 is rejected under the same prior art and motivations as those used in the rejection of Claim 11.
Regarding Claim 14, this is disclosing the same limitation that was previously recited in Claim 11.  Therefore, Claim 14 is rejected under the same prior art and motivations as those used in the rejection of Claim 11.
Regarding Claim 15, Hoshikawa (as modified by Hariyama & Robison) discloses the invention as described above in Claim 8, wherein Hoshikawa further discloses:  wherein the head module (24) of the mounter (10) is further mounted with a flow rate adjustment mechanism (62) interposed between a positive pressure region (68) and the nozzle (40) and configured to change a flow rate of air from the positive pressure region to the nozzle by electric driving (see Paragraph 20), and the control unit (74) is configured to control a flow rate of the flow rate adjustment mechanism, to break a vacuum in the nozzle (see Paragraphs 20 & 23; Hoshikawa describes how the solenoid valve (62) is used to connect the nozzle to an air pipe (68), which results in the air passage (46) in the nozzle (40) to become positive, which breaks the vacuum and disengages the electronic component (P) from the nozzle).  
Hoshikawa (as modified by Robison) teaches:  having the control unit be configured to control a flow rate of the flow rate adjustment mechanism based on the predetermined applied voltage or applied current (Hoshikawa was modified by Robison to have the control unit of Hoshikawa modified to be configured to control the flow rate through the various valves based on the predetermined applied voltage, as taught by Robison in Column 2 – Lines 61-66).

Claims 8, 15, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshikawa & Hariyama (and as evidenced by Lafourcade) as applied to claim 7 above, and further in view of Ohsaki (US 2012/0016563 A1) (Ohsaki hereinafter).
Regarding Claim 8, Hoshikawa (as modified by Hariyama) discloses the invention as described above in Claim 7, wherein Hoshikawa (as modified by Hariyama) discloses:  wherein the variable throttle mechanism (The needle valve added upstream of the vacuum pump of Hoshikawa in view of the teaching from Hariyama (see the rejection of Claim 7 above)) is made electrically controllable (Hoshikawa describes in Paragraph 23 how a controller (74) outputs control signals to the various valves (62 & 64) of their mounter.  It would be obvious that the controller would also be electrically controlling the needle valve that was incorporated into Hoshikawa in view of Hariyama), a control unit (Hoshikawa: 74) is connected to the variable throttle mechanism (the needle valve incorporated into Hoshikawa by the teaching of Hariyama), and the control unit (Hoshikawa: 74) is configured to control a flow rate of the variable throttle mechanism (see Paragraph 23 of Hoshikawa (which describes how their control unit sends command signals to the various valves) & Paragraph 180 of Hariyama (which describes how it is known to adjust needle valves to control the flow rate of gas passing through the needle valve).
Hoshikawa & Hariyama are silent regarding the control unit being configured to control the flow rate of the variable throttle mechanism, based on a predetermined applied voltage or applied current.  
However, Ohsaki does teach how it is known for a variable throttle mechanism (a needle valve) (12b) is made to be electrically controllable (see Figure 1 & Paragraph 47), and a control unit (20) is connected to the variable throttle mechanism (see Figure 1; see Paragraphs 36 & 47), and the control unit is configured to control a flow rate of the variable throttle mechanism, based on a predetermined applied voltage or applied current (see Paragraphs 44 & 47).
As noted above, Hoshikawa (as modified by Hariyama) provide a control unit that is configured to adjust how much fluid can pass through a needle valve.  It is known that how much the needle valve opens/closes (to regulate the flow rate of gas through the needle valve) can be controlled based on a predetermined applied voltage.
 Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the mounter apparatus of Hoshikawa (as modified by Hariyama) such that the needle valve was electrically controllable by a controller based on a predetermined applied voltage, as taught by Ohsaki, as such a modification would allow for greater control over the actuation of the needle valve (which controls the gas flow rate passing through the needle valve).
Regarding Claim 15, Hoshikawa (as modified by Hariyama & Ohsaki) discloses the invention as described above in Claim 8, wherein Hoshikawa further discloses:  wherein the head module (24) of the mounter (10) is further mounted with a flow rate adjustment mechanism (62) interposed between a positive pressure region (68) and the nozzle (40) and configured to change a flow rate of air from the positive pressure region to the nozzle by electric driving (see Paragraph 20), and the control unit (74) is configured to control a flow rate of the flow rate adjustment mechanism, to break a vacuum in the nozzle (see Paragraphs 20 & 23; Hoshikawa describes how the solenoid valve (62) is used to connect the nozzle to an air pipe (68), which results in the air passage (46) in the nozzle (40) to become positive, which breaks the vacuum and disengages the electronic component (P) from the nozzle).  
Hoshikawa (as modified by Ohsaki) teaches:  having the control unit be configured to control a flow rate of the flow rate adjustment mechanism based on the predetermined applied voltage or applied current (Hoshikawa was modified by Ohsaki to have the control unit of Hoshikawa modified to be configured to control the flow rate through the various valves based on the predetermined applied voltage, as taught by Ohsaki in Paragraphs 44 & 47).
Regarding Claim 16, Hoshikawa (as modified by Hariyama & Ohsaki) discloses the invention as described above in Claim 8, wherein Hoshikawa (as modified by Ohsaki) further discloses:  wherein the control unit (Hoshikawa: 74) includes a setting unit configured to previously set an applied voltage value or an applied current value (Ohsaki: Paragraphs 44 & 47; Ohsaki describes how the controller (20) sends a command signal to control the electric power supply to the electromagnetic solenoid (12c) of the injector (12)) and an output control unit (Ohsaki: 30) configured to output, to a control target, the voltage value or the current value set by the setting unit as a result of an ON/OFF command being input to the control unit (Ohsaki: Paragraphs 44 & 47; Ohsaki describes how an on/off injection command signal is sent from the ECU (20), which is interpreted as being the “control unit”, is being sent to the drive unit (30), which is interpreted as being the “output control unit”, for the needle valve (12)).  
Regarding Claim 17, this is disclosing the same limitation that was previously recited in Claim 16.  Therefore, Claim 17 is rejected under the same prior art and motivations as those used in the rejection of Claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746